Citation Nr: 1828998	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left foot disability, claimed as broken toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1975 to October 1978, and from December 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's VA Form 9 (substantive appeal) is missing from the record.  An Informal Conference Report dated November 30, 2015, indicates that the Veteran's representative agreed to search for the VA Form 9 and forward it to the RO within five business days; however, the form does not appear in the record.  Nonetheless, the Veterans Appeals Control Locator System (VACOLS) lists the receipt of the VA Form 9 as July 5, 2013, which was within 60 days of the mailing of the statement of the case (SOC) on July 3, 2013.  The RO has also indicated this date in documents certifying the appeal to the Board.  Therefore, although a VA Form 9 stamped as received on that date is not found in the claims file, the Board concludes that one was received by VA and that the appeal is properly before the Board.

In a statement filed on behalf of the Veteran in December 2015, the Veteran's representative stated that he requested a Board hearing.  See December 2015 Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646) at 2.  Other than this isolated statement, there is nothing in the record to suggest that the Veteran requested a hearing, and VACOLS does not otherwise reflect a hearing request.  Appellate briefs were filed on the Veteran's behalf in August 2017 and November 2017 and neither made any reference to a pending hearing request.  However, it is possible he asked for a hearing in the VA Form 9, which is missing from the claims file.

At any rate, it is deemed unnecessary to seek clarification as to whether the Veteran still desires a hearing before the Board, and if so, the type of hearing desired, under circumstances where the Board is remanding for another VA examination and readjudication of the claim.  If the agency of original jurisdiction (AOJ) again denies service connection for the Veteran's left foot disorder on remand, the Veteran may request a Board hearing at that time, if he in fact wishes to do so.

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's service treatment records indicate that he had preexisting pes planus (flat foot) that was asymptomatic at the time of his first enlistment examination.  A service treatment record from October 1977 shows complaints of aching feet.  It was noted that the arches of his feet were flat.  No other abnormalities were noted.

In June 1978, the Veteran sought treatment for a swollen toe on his left foot.  The treatment note stated that he had no history of trauma to the toe, but it had been bothering him for approximately two weeks.  He was diagnosed with tendonitis, treated conservatively with aspirin and heating pads, and placed on a three-day profile.  The service treatment records do not show any follow-up treatment.  At his separation examination in August 1978, his feet were found to be normal.  At his reenlistment examination in November 1979, he denied foot trouble and stated that he broke his left great toe, but it is "ok now."  

Service treatment records from May 1981 document that the Veteran injured his left lower extremity when a Jeep trailer flipped while he was working on it.  He complained of sharp pain to the medial aspect of the leg and a burning sensation.  Objectively, he exhibited point tenderness, swelling, limited motion in the leg, and increased pain in the foot with extension against resistance.  The clinical assessment was left gastrocnemius contusion.  He was placed on crutches with partial weight bearing for one week and started on whirlpool therapy.

On a follow-up visit one week later, the Veteran's leg was noted to be swollen and discolored.  It was also noted that he had developed ecchymosis over the calcaneal aspect of the left heel.  The clinical assessment was multiple contusions.  The treatment plan involved the use of crutches and whirlpool therapy for another seven days.

VA treatment records from September 2011 indicate that the Veteran complained of pain in his toes and popping sounds.  At a VA examination in April 2012, he related a history of an 800-pound generator from a half-track dropping on his left forefoot, fracturing toes two through five.  He complained of continuing pain in the toes of his left foot since that incident.  See April 2012 VA Examination Report at 2.  He was diagnosed with metatarsalgia and hammer toes.  Diagnostic testing revealed degenerative or traumatic arthritis of the left foot in multiple joints.  Id. at 9.

The April 2012 VA examiner concluded that it was less likely than not that the Veteran's left foot disability was caused by the 1978 in-service incident.  See April 2012 VA Examination Report, Addendum.  According to the examiner, the physical findings of pain and mild erythema in June 1978 were minimal and a "one time" event without additional sequelae in service.  Id.  The April 2012 VA examiner found no medical entries consistent with an 800-pound generator having been dropped on the Veteran's left foot, fracturing multiple toes.  Id.  He concluded that it was more likely that the physical and x-ray findings were secondary to the Veteran's life-long pes planus.  Id.

In finding that it was less likely than not that the Veteran's left foot metatarsalgia and hammer toes were related to military service, the April 2012 VA examiner considered the June 1978 service treatment records and diagnosis of tendonitis with no history of trauma.  However, there was no mention of the May 1981 service treatment records documenting the subsequent injury to the Veteran's left leg and foot.  As such, an additional VA examination and medical opinion are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2.  After completing the foregoing development, arrange to have the Veteran scheduled for a VA examination to determine the nature and etiology of any left foot disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the available service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should so state and provide a fully reasoned explanation.

The examiner should provide an opinion as to each of the following questions:

a.  Is it clear and unmistakable (i.e., manifest, obvious, or undebatable) that the pes planus noted at the time of the Veteran's first enlistment examination did not increase in severity beyond the natural progress of the condition during either of the Veteran's periods of active duty?

b.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that a separate disability of the left foot became superimposed on the pre-existing pes planus during service, to include as a result of in-service injury?  If so, please identify the superimposed disability.

c.  Is it at least as likely as not that the Veteran has a left foot disability that manifested in service or that is otherwise causally or etiologically related to service?

Please address the Veteran's contention that a heavy piece of automotive equipment being dropped on his left foot during service caused a left foot disorder.  Please consider the Veteran's lay assertions, including his April 2012 Notice of Disagreement, and the available service treatment records from May 1981 documenting a traumatic injury to his left lower extremity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.  The Veteran may request a Board hearing if he wishes to do so.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

